PER CURIAM.
Appellant/Former Husband appeals a final judgment of the trial court requiring him to pay retroactive child support and Appel-lee/Former Wife’s attorney fees and costs; Appellee/Former Wife has filed a cross-appeal as to the child custody arrangement in the trial court’s final judgment. As to the child custody arrangement and the payment of attorney fees and costs, no abuse of discretion is shown, and we affirm. However, both sides agree that there is error as to the date on which retroactive child support should commence, and we therefore must reverse and remand. The award of retroactive child support should be effective July 25,1996, the date on which Appellee’s petition for modification was filed.
Affirmed in part; reversed and remanded in part.
BOOTH, JOANOS and WOLF, JJ., concur.